STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  March 16, 2017
                Plaintiff-Appellee,

v                                                                 No. 331089
                                                                  Oakland Circuit Court
CRYSTAL FAYLA HENSLEY,                                            LC No. 2014-249251-FH

                Defendant-Appellant.


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

        Defendant is charged with one count of delivery/manufacture of 5 to 45 kilograms (20 to
200 plants) of marijuana, contrary to MCL 333.7401(2)(d)(ii), and with one count of
delivery/manufacture of marijuana, contrary to MCL 333.7401(2)(d)(iii). Defendant moved to
suppress statements she made to the police during the police search of her premises and, after
conducting a two-day Walker1 hearing, the trial court denied defendant’s motion. We granted
leave to appeal2 and now affirm.

                           I. FACTS AND PROCEDURAL HISTORY

         At the Walker hearing, Sergeant Craig White of the Madison Heights Police Department,
testified that on August 1, 2013, while working as a plain clothes detective assigned to the
Oakland County Narcotics Enforcement Team [OCNET], he and a five-person police team
executed a search warrant on a home owned by defendant’s husband. All team members were
armed and because they were working undercover, wore masks. They went to the front door
intending to knock, but a person inside opened the door for them.3 The team then conducted a



1
    People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).
2
  People v Hensley, unpublished order of the Court of Appeals, entered February 23, 2016
(Docket No. 331089).
3
 Sergeant White had been informed that there was a marijuana growing operation in the home
and recognized that it could be legal, but said he did not have access to information concerning


                                              -1-
sweep of the home to secure the premises, finding seven to eight people, including two adults,
teenagers, and defendant’s 12- and 9-year-old daughters. The occupants were brought to the
living room and some of them were handcuffed but they were not held at gunpoint. One officer
stayed with the occupants in the living room while the rest conducted a search. A locked game
room that contained marijuana was found along with a locked “grow room” in the basement that
had marijuana plants. The police forced open the doors to gain access.

         Sergeant White obtained the cellular telephone number of defendant’s husband, Joseph
Hensley, and called him at work, informing him that his home was being searched and that he
should return home. Hensley, in turn, called defendant, informed her about the search, and urged
her to return home. Defendant arrived about 45 minutes after the search had started, after the
marijuana had been discovered. Sergeant White recalled that he met with defendant on the front
lawn and informed her that he had a search warrant for the home to search for narcotics, and that
they had discovered marijuana. He was no longer wearing his mask. Sergeant White
specifically told defendant she was not under arrest. He never told her, however, that she was
free to leave, never gave her the Miranda4 warnings, never asked if she had any prior police
contacts, and never asked if she had a learning disability or if she was dyslexic.5 Sergeant White
testified that while they were talking, defendant appeared to comprehend the questions he did ask
and gave detailed answers.

        Sergeant White asked defendant if she had valid medical marijuana paperwork.
According to Sergeant White, defendant responded that the marijuana grow operation belonged
to her husband, and he had the paperwork for it. Defendant and Sergeant White then walked to
the bedroom to obtain some medical marijuana paperwork that she said was there. Sergeant
White testified that defendant produced some medical marijuana paperwork and her own medical
marijuana patient card, but defendant claimed that there was a masked police officer in the
bedroom and that the medical marijuana paperwork was already spread out on the bed.
Defendant then told Sergeant White that she did not know the location of the key and
combination for the locks on the grow room, but she called Hensley and obtained that
information and then gave it to White. Sergeant White asked defendant if she helped with the
marijuana cultivation or watered the plants, and she responded that she had helped by trimming
the plants. She was then escorted to the living room and detained with the other occupants; she
was not handcuffed but was never told she was free to leave.

       Sometime later, Sergeant White came back and asked defendant to give him a written
statement concerning the verbal statements she had made to him. Defendant claimed that

whether it was a legal operation; he explained that because this might have been a legal
marijuana operation, he sought to gain consensual entry rather than breaking in the door.
4
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
5
  Defendant never volunteered that she had these disabilities, and no evidence was ever presented
to suggest that she suffered from any physical or cognitive disability. Defendant, who was 35
years old at the time, had dropped out of the 10th grade and had held various jobs involving
manual labor. She claimed that she was not a good speller and had problems writing. She stated
that her only other contact with police was one time when she was stopped for speeding.


                                               -2-
Sergeant White took her to the bedroom and, with another officer present, told her she could be
arrested and charged and that he wanted her to write a statement; she did not believe she had any
choice. In the statement she said: “I, Crystal Hensley, am a patient and my husband, Joe, is a
patient and a care giver to two patients. Grow [sic] in the basement belongs to him. I sometimes
help with the trimming.” Sergeant White did not read defendant the Miranda warnings at any
time, and specifically did not do so before interviewing defendant or asking her to write a
statement. Defendant testified that the police told her what to write, but she acknowledged that
the words in the statement were not the ones she testified that the police told her to write, and she
further agreed that the statement was true. Sergeant White estimated that he spoke with
defendant for a total of about 15 minutes.

        The trial court ruled that, considering the totality of the facts, the prosecution had
established that defendant was not in custody and that her statements were voluntary.6

                                          II. CUSTODY

       Defendant first argues that the trial court erred in holding that her statements were
admissible, contending that she was subjected to custodial interrogation without benefit of the
Miranda warnings and without waiving the rights enumerated in those warnings. We disagree.

        Defendant filed a motion to suppress in the trial court and a Walker hearing was
conducted, so this issue has been preserved for appellate review. People v McCrady, 244 Mich
App 27, 29; 624 NW2d 761 (2000). “This Court reviews de novo the trial court’s ultimate ruling
on the defendant’s motion to suppress.” People v Smart, 304 Mich App 244, 247; 850 NW2d
579 (2014), quoting People v Brown, 279 Mich App 116, 127; 755 NW2d 664 (2008). “The trial
court’s findings of fact at a suppression hearing are reviewed for clear error.” Smart, 304 Mich
App at 247.

        It is well-established that a person who is in custody must be given specific warnings
regarding the person’s constitutional rights to remain silent and to counsel before being subjected
to police interrogation or its functional equivalent. Miranda v Arizona, 384 US 436; 86 S Ct
1602; 16 L Ed 2d 694 (1966); People v Elliott, 494 Mich 292, 301; 833 NW2d 284 (2013). It is
also well-established “that Miranda warnings need be given only in situations involving a
custodial interrogation.” People v Anderson, 209 Mich App 527,532; 531 NW2d 780 (1995).
As this Court summarized in People v Zahn, 234 Mich App 438, 449; 594 NW2d 120 (1999):


6
  The trial court also considered testimony by Joseph Hensley concerning his interactions with
the police after he arrived at the home, and concluded that he was not in custody and that his
statements were voluntary. After answering some questions concerning the grow operation and
admitting that he was probably over the amount of cultivated marijuana he was allowed to
possess, Joseph Hensley was given Miranda warnings and the interview continued. The trial
court ruled that Joseph Hensley was not in custody and his statements were voluntary. We are
not called upon in this appeal by defendant to determine if the trial court’s rulings with regard to
her husband were correct.


                                                -3-
       The term “custodial interrogation” means “ ‘questioning initiated by law
       enforcement officers after a person has been taken into custody or otherwise
       deprived of [her] freedom of movement in any significant way.’ ” People v Hill,
       429 Mich 382, 387; 415 NW2d 193 (1987), quoting Miranda, supra at 444. To
       determine whether a defendant was in custody at the time of the interrogation, we
       look at the totality of the circumstances, with the key question being whether the
       accused reasonably could have believed that [s]he was not free to leave. People v
       Roark, 214 Mich App 421, 423; 543 NW2d 23 (1995). The determination of
       custody depends on the objective circumstances of the interrogation rather than
       the subjective views harbored by either the interrogating officers or the person
       being questioned. Stansbury v California, 511 US 318, 323; 114 S Ct 1526; 128
       L Ed 2d 293 (1994).

In determining whether an individual has been subjected to police custody, a court must consider
the totality of the circumstances surrounding the interrogation, but “the ultimate inquiry is simply
whether there is a ‘formal arrest or restraint on freedom of movement’ of the degree associated
with a formal arrest.” California v Beheler, 463 US 1121, 1125; 103 S Ct 3517; 77 L Ed 2d
1275 (1983), quoting Oregon v Mathiason, 429 US 492; 97 S Ct 711; 50 L Ed 2d 714 (1977).
See also People v Roberts, 292 Mich App 492, 505; 808 NW2d 290 (2011) (“Whether an
individual is effectively ‘in custody’ is based on the totality of the circumstances.”)

        In Mathiason, the defendant was asked to meet with police for an interview. He
voluntarily went to the police station. On review of the trial court’s decision not to suppress the
defendant’s statement, the Oregon Supreme Court determined that the defendant was in custody
and his statement should be suppressed. The United States Supreme Court reversed and stated:

              In the present case, however, there is no indication that the questioning
       took place in a context where respondent’s freedom to depart was restricted in any
       way. He came voluntarily to the police station, where he was immediately
       informed that he was not under arrest. At the close of a ½-hour interview
       respondent did in fact leave the police station without hindrance. It is clear from
       these facts that Mathiason was not in custody “or otherwise deprived of his
       freedom of action in any significant way.”

                Such a noncustodial situation is not converted to one in which Miranda
       applies simply because a reviewing court concludes that, even in the absence of
       any formal arrest or restraint on freedom of movement, the questioning took place
       in a “coercive environment.” Any interview of one suspected of a crime by a
       police officer will have coercive aspects to it, simply by virtue of the fact that the
       police officer is part of a law enforcement system which may ultimately cause the
       suspect to be charged with a crime. But police officers are not required to
       administer Miranda warnings to everyone whom they question. Nor is the
       requirement of warnings to be imposed simply because the questioning takes
       place in the station house, or because the questioned person is one whom the
       police suspect. Miranda warnings are required only where there has been such a
       restriction on a person’s freedom as to render him “in custody.” It was that sort of

                                                -4-
       coercive environment to which Miranda by its terms was made applicable, and to
       which it is limited. [429 US at 495.]

        The totality of the circumstances in this case are: (1) defendant was informed by her
husband that the police were at their home executing a search warrant and she should return
there; (2) defendant voluntarily drove to her home; (3) she saw police officers at her home; (4)
she met Sergeant White who told her the police were executing a search warrant; (5) Sergeant
White informed defendant she was not under arrest; (6) pursuant to the legal search of the home,
the police had discovered marijuana; (7) Sergeant White was aware that defendant’s husband
was purportedly a medical marijuana caregiver and that he and defendant were possibly medical
marijuana patients; (8) defendant informed Sergeant White that she was a medical marijuana
patient; (9) all of the police at the scene were armed, but none of them drew or pointed their
weapons at defendant; (10) some of the officers wore masks, but to conceal their identities—it
was clear that all of them were police officers; (11) during his discussions with defendant,
Sergeant White’s face was unmasked; (12) defendant was not handcuffed at any time; (13)
defendant was asked if she had paperwork to verify the legal status of the marijuana operation;
(14) accompanied by Sergeant White, and possibly another officer, defendant went to her
bedroom to obtain the paperwork; (15) on the way to the bedroom, defendant was able to
observe that the occupants of the house, including her children, had been rounded up and
detained in the living room; (16) with the exception of defendant’s two young daughters, the
remaining occupants were all handcuffed;7 (17) according to Sergeant White, defendant
produced some paperwork and her medical marijuana patient card, but the paperwork dealt with
the application for a medical marijuana license or patient card and did not answer the question
whether the operation in the home was legal; (18) defendant claimed that the paperwork was
already spread out on the bed but she did not explain what that paperwork consisted of and,
given her claimed lack of involvement in her husband’s marijuana business, she would not
necessarily have been equipped to make that assessment; (19) Sergeant White asked defendant
for the key to the marijuana grow room and the combination to the combination lock for that
room and, after calling her husband to get that information, she gave it to the police; (20)
defendant claimed that White asked if she was involved with her husband’s grow operation and
whether she watered the plants, and that she explained that it was her husband’s and she
generally had nothing to do with it but had helped by trimming the plants on at least one
occasion; (22) Sergeant White later asked defendant if she would make a written statement
setting out what she had told him and she agreed to do so; (23) defendant claimed that White told
her she could be charged and arrested and ordered her to write a statement; (24) defendant
further claimed that she wrote what the police officer told her to write, but she subsequently
agreed that the words were hers and they were true; (25) defendant was 35 years old, had a tenth
grade education, and there is no indication that she had trouble understanding Sergeant White
and she did not indicate to him (or to the trial court) that she had any cognitive issues that would



7
  The United States Supreme Court has ruled that the police may handcuff occupants in a
residence while a search is being conducted to protect the safety of investigating officers.
Muehler v Mena, 544 US 93, 99-100; 125 S Ct 1465; 161 L Ed 2d 299 (2005).


                                                -5-
have prevented her from understanding what was happening or what he was saying to her; (26)
Sergeant White never told defendant she was free to leave; (27) Sergeant White’s interaction
with defendant lasted about 10 to 15 minutes and after it was completed, defendant was brought
to the living room and was required to stay with the other occupants, but she was not handcuffed;
(28) defendant was not arrested that day; and (29) the search took about two hours and after it
was concluded, the police left.

       The police questioning in this case occurred in defendant’s home. “[I]nterrogation in a
suspect’s home is usually viewed as noncustodial.” People v Coomer, 245 Mich App 206, 220;
627 NW2d 612 (2001), quoting Mayes (After Remand), 202 Mich App 181, 196; 508 NW2d 161
(1993) (Corrigan, P.J., concurring). Defendant knew that the police were at her home executing
a search warrant when she voluntarily went there. When she first encountered the police, she
was told she was not under arrest. Her interaction with the police was relatively short (10 to 15
minutes), as was the overall time the police were present in her house (approximately two hours).
As the Supreme Court observed in Michigan v Summers, 452 US 692, 701; 101 S Ct 2587; 69 L
Ed 2d 340 (1981), it may be assumed that most citizens would choose to remain at their
residence to observe the police while they conduct a search.

        Defendant was detained during the course of the search, but she was not handcuffed. In
People v Jones, 301 Mich App 566, 580; 837 NW2d 7 (2013), the defendant was asked by the
police to remain with her children in the rear seat of a police cruiser following a traffic stop.
Marijuana was then found in the defendant’s car along with some medical marijuana caregiver
and patient paperwork for the defendant and others. The police questioned the defendant at the
scene and while she was being transported to the police station, but she “was released without
being charged after the questioning was completed.” 301 Mich App at 569-570. This Court
found that the defendant was not in custody.

         In this case, the brief detention and questioning occurred in defendant’s home. Similar
to Jones, the questioning involved the police trying to determine if defendant could legally
possess the marijuana that had been discovered (where there was some evidence that it may have
been possessed in accordance with the Medical Marijuana Act), and defendant’s children were in
relatively close proximity. In contrast to Jones, defendant was never taken to the police station.

        Additional factors suggest that defendant was not in custody. Defendant was permitted to
call her husband on her cell phone. Because there were other family members present in her
home, she was not isolated and deprived of any source of support; that is, while the experience
may have been stressful, defendant was not forced to undergo it alone in an interview room in a
police station. Although she was detained by the police, the detention was associated with the
execution of a valid search warrant. There is no indication that the police embarked on the
search as a means of questioning defendant (or her husband). Instead, the minimal questioning
that the police did conduct was related to the object of the search: investigating the marijuana
that was discovered at the house pursuant to a valid search. The limited questioning was directed
at determining whether defendant had proper paperwork that would establish that the marijuana
growing operation was legal and that the amount of marijuana was permitted by the number of
authorized medical marijuana patients.



                                               -6-
       The police are permitted to ask general on-the-scene questions to investigate the facts
surrounding a crime without implicating Miranda. People v Hill, 429 Mich at 398. Quoting
language from the Miranda decision, our Supreme Court reasoned:

               It can be argued that police officers should inform every person of whom
       they ask a question that the question need not be answered. However, whether
       this would have a socially beneficial effect is doubtful, and this approach was
       specifically, and with good reason, rejected in Miranda:

                       General on-the-scene questioning as to facts surrounding a
               crime or other general questioning of citizens in the fact-finding
               process is not affected by our holding. It is an act of responsible
               citizenship for individuals to give whatever information they may
               have to aid in law enforcement. In such situations the compelling
               atmosphere inherent in the process of in-custody interrogation is
               not necessarily present. [384 US 477-478.]

       Once it is recognized that it is proper for members of society to voluntarily
       answer appropriate questions of law enforcement officers, it is difficult to
       conceive why a line should be drawn which might encourage silence simply
       because the person being questioned is the focus of a police investigation. It is
       desirable that such an individual also speak frankly and voluntarily to the police.
       However, he must never be put in a position where he feels that he must speak
       even though he prefers not to do so. Thus, we protect prime suspects through the
       reading of the Miranda warning, as we do any other individual, when he is in a
       situation in which he may perceive that he must speak against his will, i.e., during
       custodial interrogation. The purpose of the Miranda rule is to redress the
       disadvantage inherent in a custodial setting, not to create a confrontational
       atmosphere in the more neutral noncustodial environment. [429 Mich at 398-
       399.]

        Defendant emphasizes that she “did not go to her home for the specific purpose of police
interrogation and she did not have a conversation with the police prior to her arrival agreeing to
be subject to custodial interrogation upon her arrival.” She emphasizes that she was detained for
1½ to 2 hours, was surrounded by armed police officers (five of whom had masks on), that her
movement was restricted, that she was not given Miranda warnings, that she was never told she
was free to leave, that she was never told she did not have to talk with the police, and that she
was twice interrogated in her bedroom – isolated from her family, and was “paraded” past her
handcuffed family on the way to the bedroom. Defendant also emphasizes that she was terrified
and thought she was under arrest and was going to jail.

        Defendant overstates her situation. As noted, she was told by her husband that the police
were at their home executing a search warrant. Thus, when she voluntarily returned to her home,
she could not have been surprised to find police there. The police officer she primarily
interacted with, Sergeant White, was not masked, and he informed her at their initial meeting that
she was not under arrest; defendant was never handcuffed or told she was under arrest.

                                               -7-
Defendant was escorted by or accompanied the police to her bedroom because that is where she
informed them that the medical marijuana paperwork was located. On the way to the bedroom
from the front door, she passed by her family members in the living room because in order to get
to the bedroom from the entrance to the home, it was necessary to pass by the living room;
defendant was not “paraded” by her handcuffed family members to intimidate her. Defendant
admits that she was allowed to call her husband but she complains on appeal that she was not
“continuously on the telephone.” There is, however, no indication that she ever asked the police
if she could remain on the telephone with her husband and that they refused such a request.

        Defendant argues that the cited caselaw deals with Fourth Amendment issues rather than
the Fifth Amendment issues presented in this case. Defendant misperceives the application of
these cases. Because the police were properly permitted to detain the home’s occupants
(including defendant) while they conducted their authorized search, it cannot be said that they
“staged” the setting to intimidate defendant and coerce her into talking with them. Had
defendant said nothing at all, she and her family would still have been detained because of the
ongoing search. The purpose of the detention was not to coerce defendant into agreeing to talk
with the police. Indeed, the police did not know whether defendant was at home when they
executed the search warrant, and could not know whether she would arrive home while the
search was underway. The police were present for the purpose of conducting a search for
contraband, not to question suspects. Defendant emphasizes that her family was detained by
armed police officers, suggesting that this scenario was intentionally created to intimidate her
into talking. The detention was consistent with proper police procedure, however, and the
detention of family members occurred before defendant arrived, defendant never saw any drawn
weapons, and defendant was specifically told when she arrived that she was not under arrest.

        Defendant claims that the trial court failed to “specifically apply Miranda” in its decision.
This is simply not correct. The trial court noted that the issue was whether the police were
required to give defendant her Miranda rights before conducting a custodial interrogation: “The
question really is whether or not Mr. and Mrs. Hensley were in custody.” The court then
discussed what the caselaw said with respect to when a suspect is in custody. The court quoted a
passage from Rhode Island v Innis, 446 US 291; 100 S Ct 1682; 64 L Ed 2d 297 (1980), that
specifically referenced Miranda. The court cited several more cases dealing with how a court is
to determine whether a person is in custody. The court was also clearly aware that defendant
was not given Miranda warnings while her husband was given the warnings: “Neither of the
defendants were [sic] given their constitutional rights until Mr. Hensley mentioned that he might
be over [the statutory limit] and at which point, Sergeant White did Mirandize Mr. Hensley. . . .”
These statements make it clear that the court was aware of the issue it was tasked with deciding.

                Factual findings are sufficient as long as it appears that the trial court was
       aware of the issues in the case and correctly applied the law. People v Armstrong,
       175 Mich App 181, 185; 437 NW2d 343 (1989). The court need not make
       specific findings of fact regarding each element of the crime. People v Wardlaw,
       190 Mich App 318, 320-321; 475 NW2d 387 (1991); People v Vaughn, 186 Mich
       App 376, 384; 465 NW2d 365 (1990). A court’s failure to find the facts does not
       require remand where it is manifest that the court was aware of the factual issue,
       that it resolved the issue, and that further explication would not facilitate review.


                                                -8-
       People v Jackson, 390 Mich 621, 627 n 3; 212 NW2d 918 (1973). [People v
       Legg, 197 Mich App 131, 134-135; 494 NW2d 797 (1992).]

        Defendant also claims that the trial court failed to “place on the record during its oral
ruling crucial testimony of [defendant] and [Sergeant] White.” The “crucial testimony,”
according to defendant, was (1) that defendant testified that she was not given the Miranda
warnings; (2) that defendant testified she was detained; (3) that Sergeant White testified that he
did not give defendant the Miranda warnings; and (4) that Sergeant White specifically stated that
defendant was detained. As already indicated, however, the trial court summarized that neither
defendant nor her husband were given Miranda warnings until Hensley stated that he was
probably over the limit, at which point he was given the warnings. This summary by the court
was sufficient to indicate that it was aware that defendant was never given the warnings.
Moreover, there is no dispute that defendant was not given the warnings. And the issue of
whether defendant was given the warnings is a secondary issue; the primary issue is whether
defendant was in custody, because it is only the fact of custody that gives rise to the requirement
that the police give a defendant the Miranda warnings. The court determined that defendant was
not in custody and the police were therefore not required to give her the warnings. There was no
dispute that defendant was detained until the search was completed.

       Courts of this state have repeatedly held that the mere fact of detention, without more, is
not enough to conclude that a defendant was “in custody” for purposes of the Fifth Amendment.
See City of Grand Rapids v Impens, 414 Mich 667, 675; 327 NW2d 278 (1982); People v Steele,
292 Mich App 308, 317-319; 806 NW2d 753 (2011); Mayes, 202 Mich App at 196-197; People
v Edwards; 158 Mich App 561, 563; 405 NW2d 200 (1987). Officers, however, cross the
threshold from allowable detention to custody when they create a coercive or threatening
environment in which a potential defendant does not feel free to refuse to answer questions or
otherwise end the police encounter. See Impens, 414 Mich at 675; Mayes, 202 Mich App at 196-
197.

        In Summers, 452 US at 705, the United States Supreme Court discussed “the limited
authority [police officers have] to detain the occupants of the premises while a proper search is
conducted.” The Court stated:

       The detention of one of the residents while the premises were searched, though
       admittedly a significant restraint on his liberty, was surely less intrusive than the
       search itself. Indeed, we may safely assume that most citizens – unless they
       intend flight to avoid arrest – would elect to remain in order to observe the search
       of their possessions. Furthermore, the type of detention imposed here is not likely
       to be exploited by the officer or unduly prolonged in order to gain more
       information, because the information the officers seek normally will be obtained
       through the search and not through the detention. Moreover, because the
       detention in this case was in respondent’s own residence, it could add only
       minimally to the public stigma associated with the search itself and would involve
       neither the inconvenience nor the indignity associated with a compelled visit to
       the police station. In sharp contrast to the custodial interrogation in Dunaway [v


                                                -9-
       New York, 442 US 200; 99 S Ct 2248; 60 L Ed 2d 824 (1979)], the detention of
       this respondent was “substantially less intrusive” than an arrest.

               In assessing the justification for the detention of an occupant of premises
       being searched for contraband pursuant to a valid warrant, both the law
       enforcement interest and the nature of the “articulable facts” supporting the
       detention are relevant. Most obvious is the legitimate law enforcement interest in
       preventing flight in the event that incriminating evidence is found. Less obvious,
       but sometimes of greater importance, is the interest in minimizing the risk of harm
       to the officers. Finally, the orderly completion of the search may be facilitated if
       the occupants of the premises are present. [452 US at 701-703.]

The Supreme Court further observed that: “[T]he detention represents only an incremental
intrusion on personal liberty when the search of a home has been authorized by a valid warrant.
The existence of a search warrant, however, also provides an objective justification for the
detention.” Id. at 703.

        In this case, officers validly detained the occupants of the home to protect the safety of
the those executing the search warrant. Defendant voluntarily arrived at the home and assisted
officers in the search. Unlike many of the other occupants, she was not handcuffed or restrained
in any manner. No one pointed a weapon at her or threatened her in any manner. Her detention
follows only from an officer’s direction to her to stay in the living room while others completed
the search. No one asked questions of her while she was detained but rather requested her
presence in another room of the house. We therefore conclude that defendant’s detention was
not subject to the type of coercion necessary to implicate Miranda.

        Finally, we reiterate that the issue of whether a defendant is in custody requires
application of a reasonable person standard rather than a subjective standard. Roberts, 292 Mich
App at 504. Defendant focuses on her testimony that she was terrified and fearful that she was
going to be arrested, but that does not establish that she was in custody. The question is whether
a reasonable person in her situation would feel that she was in custody. Where defendant was
told she was not under arrest, was not placed in handcuffs, was never physically touched or
restrained, was allowed to call her husband, was only briefly detained, and the detention was
incidental to the valid search of the premises, we conclude that the trial court correctly concluded
that defendant was not in custody. Therefore, the police were not required to advise defendant of
the Miranda warnings before they questioned her.

                                     III. VOLUNTARINESS

        Defendant also contends that her statements to the police were not voluntary. This Court
reviews de novo a trial court’s determination regarding the voluntariness of a defendant’s
statement. People v Ryan, 295 Mich App 388, 396; 819 NW2d 55 (2012). “Deference is given,
however, to the trial court’s assessment of the credibility of the witnesses and the weight
accorded to the evidence. The trial court’s factual findings are subject to reversal only if they are
clearly erroneous, meaning that the Court is left with a firm and definite conviction that a
mistake has been made.” Id. (internal citation omitted). The test to be applied “is whether,
considering the totality of all the surrounding circumstances, the [statement] is ‘the product of an
                                                -10-
essentially free and unconstrained choice by its maker,’ or whether the accused’s ‘will has been
overborne and his capacity for self-determination critically impaired . . . .’” People v Cipriano,
431 Mich 315, 333-334; 429 NW2d 781 (1988), quoting Culombe v Connecticut, 367 US 568,
602; 81 S Ct 1860; 6 L Ed 2d 1037 (1961). We find no error in the trial court’s determination.

       When determining whether a defendant’s statement is voluntarily made, our Supreme
Court has found it useful to apply a non-exclusive list of factors, including:

       the age of the accused; his lack of education or his intelligence level; the extent of
       his previous experience with the police; the repeated and prolonged nature of the
       questioning; the length of the detention of the accused before he gave the
       statement in question; the lack of any advice to the accused of his constitutional
       rights; whether there was an unnecessary delay in bringing him before a
       magistrate before he gave the confession; whether the accused was deprived of
       food, sleep, or medical attention; whether the accused was physically abused; and
       whether the suspect was threatened with abuse.

              The absence or presence of any one of these factors is not necessarily
       conclusive on the issue of voluntariness. The ultimate test of admissibility is
       whether the totality of the circumstances surrounding the making of the
       [statement] indicates that it was freely and voluntarily made. [Cipriano, 431
       Mich at 334; internal citations omitted.]

        The trial court cited Cipriano, and endeavored to make an assessment of the relevant
facts as developed by the testimony at the hearing. The court noted that defendant (1) was an
adult; (2) she did not have a high school diploma; (3) she did not manifest any disability in terms
of verbal or written communication; (4) she appeared to be of at least average intelligence; (5)
she had no previous experience with the police; (6) there was no prolonged questioning by police
because while the entire search lasted only about two hours, the questioning itself occupied only
about 5 to 15 minutes; (7) defendant was not advised of her constitutional rights; (8) she was not
injured, intoxicated, drugged, or in ill health; (8) she was not deprived of food, sleep, or medical
attention; (9) she was not physically abused or touched; (9) defendant claimed that Sergeant
White threatened to charge her; (10) defendant was told she was not under arrest, she was not
placed under arrest during the time the police were at her home, and she was not arrested that
day; (11) she was not handcuffed; (12) she voluntarily went to her home knowing that the police
were executing a search warrant; (13) no guns were pointed at the occupants; and (14) the
encounter between defendant and the police occurred at her home. The court also noted several
other facts during the course of its summary of the testimony of the witnesses: (15) there were
armed police officers present at the house, some of whom were wearing masks (although
Sergeant White was not), but they were clearly identified as police officers and two of them were
uniformed officers; (16) Sergeant White did not raise his voice or yell at defendant; and (17) she
was allowed to call her husband.

       We further observe that the police did not engage in persistent, intense questioning over
an extended period of time in an effort to sap defendant’s willpower. The initial questioning
occurred immediately after defendant arrived at her home, and was directed at securing medical

                                               -11-
marijuana paperwork and the key to a padlock and the combination for a combination lock. The
subsequent questioning occurred after defendant had been detained approximately 40 minutes,
but it consisted only of the request that she make a written statement of what she had already told
the police.8 On the contrary, Sergeant White’s questioning was very limited and appears to have
been directed at determining whether defendant had evidence demonstrating that she and her
husband possessed the marijuana legally. The court found that both Sergeant White and
defendant had indicated that at their initial encounter, White asked if defendant had medical
marijuana paperwork, and they proceeded to the bedroom so she could show him the paperwork
that she had.9 As Sergeant White testified, and as the trial court noted, the police are unable to
verify the status of medical marijuana users. Had defendant been able to show Sergeant White
paperwork indicating that the amount of marijuana discovered in the home was under the amount
authorized by the Medical Marijuana Act, it is likely that no charges would have subsequently
been filed.

       Defendant appears to particularly concentrate on the giving of the written statement,
presumably because defendant claims that before she was asked to provide a written statement,
Sergeant White told her that she could face criminal charges. Yet, because the written statement
only recorded what she had already verbally told White, and because she acknowledged that the
words were her own and that they were true, this Court concludes that the written statement was
also voluntarily made.

       Considering the relevant factors, this Court concludes that the trial court correctly
determined that defendant’s statements to the police were voluntary.

       Affirmed.



                                                            /s/ Jane E. Markey
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Brock A. Swartzle


8
 While there was a dispute concerning whether defendant was threatened with criminal charges
before she made the written statement, the statement itself did not relate any new information; it
was merely a written statement of what defendant had already disclosed to the police, and she
admitted it was true.
9
  The trial court noted the discrepancy between Sergeant White’s testimony that defendant
provided the paperwork and defendant’s claim that the paperwork was spread out on the bed
when she entered the bedroom. The trial court found that this discrepancy did not make “a big
difference” and this Court agrees. There was already a police officer in the bedroom when
defendant and Sergeant White entered. It is possible that while Sergeant White was meeting
with defendant, the other officer came across the paperwork as he searched the bedroom. Even if
the paperwork had already been found, Sergeant White may not have known that it been
discovered.


                                               -12-